UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1003


DORA E. CAUDLE,

                  Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 18735-13L)


Submitted:   May 19, 2015                     Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dora E. Caudle, Appellant Pro Se. Robert Joel Branman, Bruce R.
Ellisen, U. S. DEPARTMENT OF JUSTICE, Washington, DC; William J.
Wilkins, INTERNAL REVENUE SERVICE, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dora Caudle appeals from the tax court’s order upholding

the Commissioner of Internal Revenue’s proposed levy action with

respect to her 2005 and 2006 income tax liability.                     We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the tax court.                   Caudle v.

Comm’r   of   Internal    Revenue,   No.    18735-13L    (U.S.T.C.     Oct.   2,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before   this   court    and   argument    would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                      2